Citation Nr: 0324518	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  99-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
claimed as gingivitis.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Son



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from August 1942 to 
January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2000 the Board remanded this matter for further 
development.  Such development has been completed and this 
case is now returned to the Board for further consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Arthritis of multiple joints was not shown in service, or 
disabling to a compensable degree during the first post 
service year.

3.  The probative, competent evidence of record establishes 
that arthritis of multiple joints is not linked to service on 
any basis. 

4.  A bilateral hearing loss was not shown in service, nor 
was sensorineural hearing loss shown disabling to a 
compensable degree during the first post service year.

4.  The probative, competent evidence of record establishes 
that bilateral hearing loss is not linked to service on any 
basis. 


CONCLUSIONS OF LAW

1.  Arthritis of multiple joints was not incurred in or 
aggravated by active service, nor may such disorder be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

2.  A bilateral hearing loss was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that he is entitled to service 
connection for arthritis of multiple joints and for bilateral 
hearing loss.  He alleges that his current hearing loss was 
caused by exposure to acoustic trauma while flying aboard 
noisy aircraft as a flight engineer in the service.  

The report of an August 1942 induction examination reflects 
findings of no musculoskeletal defects and no indication of 
defective hearing, with it measured 20/20.  

Service personnel records do reflect numerous hours that the 
veteran flew as a passenger/crewman aboard military aircraft.  

The service medical records are significant for a strained 
right wrist reported in September 1944.  The service medical 
records also reflect that in August 1945 his chest was X-
rayed for possible fracture of the ribs.  
Clinical examination at the time revealed no evidence of 
fracture felt, although there was tenderness felt over the 
larynx and knuckles of all fingers.  Chest X-rays taken at 
the time showed no fractures and no fractures were found 
anywhere.  The report of his January 1946 discharge 
examination reflects a history of a back injury due to a 
motorcycle accident in August 1945, which was mildly 
symptomatic.  Otherwise no musculoskeletal defects were 
reported.  Hearing was normal and measured 15/15.  

In February 1946 the RO granted service connection for 
residuals of a back injury.  A 10 percent evaluation was 
assigned.  

The report of a September 1947 VA examination reflects that 
the veteran had complaints since his injury.  He complained 
of pain in his chest, left shoulder and back.  On physical 
examination his hearing and ears were normal.  He could hear 
ordinary conversation from 20 feet bilaterally.  Regarding 
his back, the examination revealed normal motion of the back 
and hips, and there was no crepitation, atrophy or 
hypertrophy of any joint examined.  X-ray revealed 
spondylolisthesis of the 5th lumbar vertebra.  A November 
1947 rating decision and all rating decisions thereafter, 
classified the service connected back disability as 
spondylolisthesis.  

Private treatment records from the 1980's through 2000 
reflect a history given of rheumatoid arthritis shown in 
October 1987.  Records from June and July 1988 reflects 
treatment for bursitis in the left shoulder with "some past 
history of big joint problems."  These records also reflects 
complaints of decreased hearing, which was said to be getting 
worse.  The veteran was already noted to be using a hearing 
aid at the time.  The remainder of these records primarily 
address problems other than those on appeal, and do not 
provide a link between arthritis or hearing loss and service.  

The report of a March 1997 VA examination reflects complaints 
of a hearing problem being related to service and of having 
been bothered by arthritis around 1955.  A history of the 
motorcycle accident injuring the back in service was noted.  
The veteran indicated that his joint problems were in 
remission until about 15 years earlier, when they started to 
ache.  
The examiner noted that he had swollen proximal 
interphalangeal (PIP) joints of the fingers and the range of 
motion of his fingers were about 2/3 of normal.  The low back 
also had a somewhat restricted range of motion about 3/4 of 
normal.  After the examination, the examiner noted that the 
diagnosis of spondylolisthesis was essentially unchanged.  

VA Audiological test results from March 1999 revealed the 
following:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105+
Not done
100
LEFT
80
85
100
105
105

He was assessed with profound possible mixed hearing loss in 
the right ear and severe to profound possible mixed hearing 
loss in the left ear.  An April 1999 VA hearing aid clinic 
reflects complaints about his hearing aid.  

VA treatment records reflect musculoskeletal complaints in 
January 1999, involving both shoulders, the neck and low 
back.  The veteran was assessed the same month with cervical 
degenerative joint disease (DJD).  In April 1999 he was 
described as having significant degenerative joint disease.  
A May 1999 outpatient record described him as arthritic in 
his spine.  An August 1999 VA lumbar X-ray report revealed 
the lumbar spine to be demineralized, with anterior wedging 
of T-11 suggested.  Otherwise the findings were normal.  An 
October 1999 chest X-ray reflects DJD changes of the thoracic 
spine.  In April 2000, he participated in physical therapy 
for his back and neck problems.  

The veteran's November 1999 hearing transcript contains 
testimony alleging that he had a motorcycle accident in 
service and developed arthritis of multiple joints several 
years afterwards.  Regarding his ears he testified that he 
began wearing hearing aids around 1969.  


The report of a March 2001 VA examination focused on the 
veteran's service-connected lumbar spine complaints.  The 
March 2001 lumbar X-ray continued to show spondylolisthesis 
plus diminished height of the L5 vertebral body.  No other 
musculoskeletal areas were addressed in this examination.  

In May 2001 the veteran was seen for hearing aid problems and 
complaints of chronic pain in his ankles, hands and neck.  VA 
X-rays from May 2001 reflect evidence of degenerative joint 
disease (DJD) in the cervical spine, left hand and right 
hand.  The left and right hand X-ray findings were said to 
appear to represent a combination of DJD and rheumatoid 
arthritis.  The veteran underwent a rheumatoid consult in 
July 2001 and was assessed with osteoarthritis with typical 
changes in hands and with history of rheumatoid arthritis, as 
he has had low titer rheumatoid factor.  He was said to have 
been first diagnosed with rheumatoid arthritis in 1947, 
treated with prednisone in 1952, and not to have had a severe 
attack since.  There was no evident inflammation at the 
examination, and there were plans to check for gout and to 
schedule occupational therapy.  

The report of a June 2002 VA examination for organic hearing 
loss is noted to include the findings from an audiometric 
examination.  On the authorized audiological evaluation pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

105+
105+
105+
105+
LEFT

85
100
105+
105+

Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 64 percent in the left ear.

The report of the actual ear disease examination included not 
only a physical examination but also a review of the claims 
file.  The examiner noted that the veteran related an 
incident of temporary ear block one time while flying, and 
that he did not use ear protection in the service.  He gave 
no history of significant post service noise exposure.  
The examiner noted that the ears appeared normal on 
examination and noted the findings of profound hearing loss 
on the right, with zero percent discrimination on that side, 
as well as a severe to profound mixed hearing loss on the 
left side.  The examiner's review of the claims file included 
a review of the normal hearing shown on separation 
examination.  The diagnoses were of right profound hearing 
loss with zero percent discrimination and severe to profound 
mixed hearing loss on the left side with 64 percent 
discrimination.  

The examiner opined that the veteran has a combination of 
otosclerosis, which is a hereditary hearing loss, and 
presbycusis, which is a hearing loss related to the normal 
aging process.  The examiner opined that it was very unlikely 
that the veteran's hearing loss is in any way related to 
service.  The examiner based this opinion on the fact that 
the separation examination yielded findings of normal hearing 
and that there was absolutely nothing to substantiate service 
connection for hearing loss.  

The report of a June 2002 VA orthopedic examination is noted 
to include a claims file review and clinical examination.  
The history of the veteran's motorcycle accident in 1943 was 
reviewed.  The veteran claimed he was just "banged up" and 
had some aches and pains, and it was noted that he had no 
evidence of fractures on X-ray.  The diagnosis of 
spondylolisthesis of his lumbar spine was noted.  A history 
of being diagnosed with rheumatoid arthritis in 1947 that was 
treated with steroids was given by the veteran.  He indicated 
that the arthritis had never been as bad as it had been in 
1947.  His most recent rheumatoid factor was noted to be 
elevated.  

The veteran's current complaints were noted to be multiple 
joint complaints, including both hands and wrists, cervical 
spine, both hips, both knees and some bilateral foot and 
ankle pain.  Following a detailed physical examination, the 
examiner diagnosed the following:  1.  A history of service 
connection for spondylolisthesis L5, with X-ray done in March 
2001 showing minimal L5/S1 spondylolisthesis, and symptoms of 
chronic mechanical low back pain with no evidence of nerve 
root entrapment.  

2.  Multiple arthritic joint complaints, diagnosed as both 
rheumatoid arthritis and osteoarthritis.  He was noted to 
have not had any joint complaints while on active duty aside 
from the low back and neck, which seemed to be related to a 
motorcycle accident in 1943.  

The examiner opined that the veteran's physical examination 
was mostly consistent with osteoarthritis.  His hand 
examination was noted to have localized to the 
interphalangeal (IP) joints which was characteristic of 
osteoarthritis rather than rheumatoid arthritis which affects 
the metacarpophalangeal (MP) joints.  The MP joints were 
noted to be normal.  There was no indication by reviewing the 
claims file that the veteran's tour of service either caused 
or worsened his multiple joint complaints.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and sensorineural hearing loss or 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(2002).  This rule does not mean that any manifestation in 
service will permit service connection.  To show chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2002).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its May 1997 rating 
decision, the July 1999 statement of the case (SOC), and 
November 2002 supplemental statements of the case (SSOC) and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the claim at issue, a rationale of 
the denial, and he was notified of his appellate rights.  He 
was also notified of the evidence that had been obtained and 
considered.

In December 2000 the Board remanded this matter to afford the 
RO an opportunity to comply with the newly enacted provisions 
of the VCAA and to develop additional evidence.  The RO's 
February 2001 VCAA letter advised the veteran of the 
provisions of the VCAA.  

In this letter, the provisions and requirements of the VCAA 
of 2000 were discussed and the RO advised him what evidence 
VA would obtain on his behalf and what evidence he should 
submit or aid the RO in obtaining.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran submitted names and 
releases for additional medical evidence in October 2001 and 
the RO attempted to obtain these records.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that records have been associated with the 
claims folder including service personnel records and 
postservice VA records.  Service medical records were 
received in March 2002.  Attempts were made to obtain all the 
private medical records cited by the veteran and the 
available ones have been obtained.  The claims file also 
contains responses from medical records custodians notifying 
as to the unavailability of certain requested records due to 
clinic closures and/or deaths of treating physicians.  The RO 
obtained VA examinations that included claims file reviews as 
well as physical examinations.  These examinations provided 
nexus opinions concerning the issues of entitlement to 
service connection for bilateral hearing loss and arthritis 
of multiple joints.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist her as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).




Service Connection

Arthritis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints is predicated upon the fact that 
the veteran was injured in a motorcycle accident during 
service.  The veteran has also alleged developing rheumatoid 
arthritis in 1947.  

Service medical records are noted to document the residuals 
of the motorcycle accident, with no evidence of any 
fractures.  Except for his back, his musculoskeletal system 
was found to be normal on separation examination.  Thus the 
evidence does not show arthritis of multiple joints in 
service.  

The evidence also does not show that arthritis began within 
one year from discharge.  The report of a VA examination 
dated in September 1947, slightly more than a year after 
service, is noted to contain normal musculoskeletal findings 
in all joint areas, except for the already service connected 
lumbar spine region.  

Evidence of treatment for arthritis involving multiple joints 
is not shown until 1987, when private treatment records noted 
a history of rheumatoid arthritis and multiple joint 
problems.  

Finally, the medical evidence, namely the June 2002 VA 
examination report, contains an opinion clearly stating that 
the veteran's current arthritis disability involving multiple 
joints is not related in any way to service, including the 
motorcycle accident.  This report, based both on review of 
the record and examination of the veteran contains an opinion 
that the veteran's rheumatoid and osteoarthritis was neither 
caused nor worsened by service.  There is no medical evidence 
of record that rebuts this opinion.  


Bilateral Hearing Loss

The veteran's claim of entitlement to service connection for 
bilateral hearing loss is predicated upon the exposure to 
acoustic trauma in service.  The Board concedes that there is 
evidence of noise exposure to airplanes shown in the service 
personnel records outlining the veteran's flight duties.  

There is also no dispute that the findings from the medical 
evidence, to include the most recent VA examination report of 
June 2002, reveals the veteran to have a severe to profound 
hearing loss in the left ear and a profound hearing loss on 
the right.  Clearly the audiological findings reflect a 
current hearing loss disability as defined by VA.  See 
38 C.F.R. § 3.385 (2002).  However, there is no medical 
evidence showing that he had any hearing loss problems in 
service.  

There is also no evidence that a hearing loss of either ear 
began within the one-year presumptive period following 
service.  A September 1947 VA examination revealed normal 
hearing.  The earliest sign of a hearing loss problem is 
shown in the private records from 1987 and 1988 showing 
decreased hearing complaints.

Finally the medical evidence, namely the June 2002 VA 
examination report contains an opinion clearly stating that 
the veteran's current hearing loss disability is not related 
in any way to service, including noise exposure.  This 
report, based both on review of the record and examination of 
the veteran finds that his hearing loss disability is a 
combination of a hereditary condition and the aging process.  
There is no medical evidence of record that rebuts this 
opinion.  
Conclusion

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a bilateral hearing 
loss and arthritis of multiple joints.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for arthritis of multiple 
joints is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The Board notes that due process considerations have been met 
in addressing the enumerated issues.  A VCAA notification 
letter was sent to the veteran in February 2001.  

Despite such compliance, the Board finds that a review of the 
evidence reveals that it is again necessary to remand this 
matter to afford proper development of evidence in compliance 
with the VCAA.  

Specifically, the Board in its December 2000 remand ordered a 
dental examination to be conducted to ascertain the nature 
and etiology of the veteran's claimed dental disability.  The 
instructions for this examination included a directive that 
the claims file be provided to the examiner, who should then 
review the veteran's complete military and medical history 
prior to rendering an opinion.

The report of a June 2002 VA dental examination reflects that 
the examiner checked off "no" in a questionnaire that asked 
whether the claims file was reviewed.  

In Stegall v. West, 11 Vet. App. 268 (1998), the CAVC held 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth within the 
December 2000 remand have not been met with full compliance 
that would allow the Board to render a fair and equitable 
decision.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should schedule the veteran 
for a VA dental examination conducted by 
an appropriate specialist to ascertain 
the nature and etiology of his current 
dental disorder.  

The claims file, the regulations 
pertaining to dental disabilities (38 
C.F.R. §§ 3.381 and 4.150) and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
in conjunction with the examination and 
the examination report must be annotated 
in this regard.  Any further indicated 
special studies should be conducted.  The 
examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have a current 
dental disorder(s), and if so, what 
is/are its/their nature? See 38 C.F.R. §§ 
3.381, 4.150.


(b) Is it at least as likely as not that 
any current dental disorder(s) was/were 
incurred coincident with the veteran's 
military service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.


5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a dental disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC, however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  



	
	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



